DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on May 31, 2022 claims 1,3,5-14,16-17 and 19-24 are now pending for examination in the application.

Reasons for Allowance
Claims 1,3,5-14,16-17 and 19-24 are allowed.
The data disclosed by the prior art of record, in general, does not include file organization taken into account when writing data to persistent storage. 
The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other features in the claim), 
wherein storing data blocks belonging to respective particular files in respective locations of the persistent block storage includes segregating a set of data blocks belonging to different files in respective stripes of the persistent storage, including arranging data blocks belonging to a first file in a first stripe of the persistent block storage and arranging data blocks belonging to a second file in a second stripe of the persistent block storage, as claimed in claim 4.
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/SYED H HASAN/Primary Examiner, Art Unit 2154